UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31199 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of incorporation) (IRS Employer File Number) 5600 Tennyson Parkway, Suite 240, Plano, Texas (Address of principal executive offices) (zip code) (972)-294-7116 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of May 9, 2014, we had 32,240,934 shares of common stock outstanding. TABLE OF CONTENTS Heading Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets – March 31, 2014 and December 31, 2013 (audited) 3 Consolidated Statements of Operations – Three months ended March 31, 2014 and 2013 4 Consolidated Statements of Cash Flows – Three months ended March 31, 2014 and 2013 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosure 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AN EXPLORATION STAGE COMPANY March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Deposits Other current assets Total current assets EQUIPMENT, NET ASSETS FROM DISCONTINUED OPERATIONS - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related party Accrued compensation-officers Other current liabilities Total current liabilities LIABILITIES FROM DISCONTINUED OPERATIONS - Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT: Preferred stock: 10,000,000 shares authorized, respectively - - Common stock: 100,000,000 shares authorized, at $0.00001 par value, 31,038,934 and 30,847,918 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) AN EXPLORATION STAGE COMPANY Three Months Ended, March 31, March 31, REVENUES Revenues $
